Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/16/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 11/16/22 have been considered as follows.

Objections of Drawning and Specification:
	The objections are withdrawn in view of the amendment.

35 USC 112 Rejections of the claims:
	The rejections are withdrawn in view of the amendment.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
	Applicant’s argument regarding the refractive power of the fifth lens is moot, since the claim language does not indicate whether the fifth lens has a positive or negative refractive power. 
 
  Claim Rejections - 35 USC § 102 or § 103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsu (US 20190094494). 

    PNG
    media_image1.png
    713
    582
    media_image1.png
    Greyscale

Regarding claim 1, Hsu teaches (Fig. 15, Table 15, +-+--+-) An optical imaging lens, sequentially comprising from an object side to an image side:
a first lens with positive focal power;
a second lens with negative focal power;
a third lens with positive focal power;
a fourth lens with focal power;
a fifth lens with focal power;
a sixth lens with focal power, an object-side surface of which is a convex surface and an image-side surface of which is a concave surface; and
a seventh lens with negative focal power, an image-side surface of which is a concave surface;
wherein, an Entrance Pupil Diameter (EPD) of the optical imaging lens and an effective focal length f of the optical imaging lens meet 1.4<f/EPD<1.98 (1.7, [198]), an air space T23 between the second lens and the third lens on an optical axis and an air space T34 between the third lens and the fourth lens on the optical axis meet 0.1<T23/T34<0.3 (1.26/0.649);
a sum ΣAT of an air spaces between any two lenses of the first lens to the seventh lens on the optical axis and the EPD of the optical imaging lens meet 0.9<EPD/ΣAT<1.6 (35 U.S.C. 102: 1.578);
an effective focal length f2 of the second lens and an effective focal length f7 of the seventh lens meet 1<f2/f7<1.6 (11.95/10.73).

35 U.S.C. 103:
Hsu teaches does not explicitly teach EPD/ΣAT<1.6.
Absent any showing of criticality and/or unpredictability, having EPD/ΣAT<1.6 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of increasing the Fno of the optical imaging lens (e.g., using a variable diaphragm in front of the first lens).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu by having EPD/ΣAT<1.6 for the purposes of increasing the Fno of the optical imaging lens.

Regarding claim 2, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R11 of the object-side surface of the sixth lens and an effective focal length f3 of the third lens meet 0.1<R11/f3<0.5 (1.775/7.01).

Claim(s) 1,4-6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20190353874, of record). 

    PNG
    media_image2.png
    536
    487
    media_image2.png
    Greyscale

Regarding claim 1, Yeh teaches (Fig. 9, Table 9, +-+-+--) An optical imaging lens, sequentially comprising from an object side to an image side:
a first lens with positive focal power;
a second lens with negative focal power;
a third lens with positive focal power;
a fourth lens with focal power;
a fifth lens with focal power;
a sixth lens with focal power, an object-side surface of which is a convex surface (at center) and an image-side surface (at center) of which is a concave surface; and
a seventh lens with negative focal power, an image-side surface of which is a concave surface;
wherein, an Entrance Pupil Diameter (EPD) of the optical imaging lens and an effective focal length f of the optical imaging lens meet 1.4<f/EPD<1.98 (1.47), an air space T23 between the second lens and the third lens on an optical axis and an air space T34 between the third lens and the fourth lens on the optical axis meet 0.1<T23/T34<0.3 (0.113/0.506);
a sum ΣAT of an air spaces between any two lenses of the first lens to the seventh lens on the optical axis and the EPD of the optical imaging lens meet 0.9<EPD/ΣAT (2.99/1.436=1.64);
an effective focal length f2 of the second lens and an effective focal length f7 of the seventh lens meet 1<f2/f7<1.6 (9.35/6.41).

Yeh teaches does not explicitly teach EPD/ΣAT<1.6.
Absent any showing of criticality and/or unpredictability, having EPD/ΣAT<1.6 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of increasing the Fno of the optical imaging lens (e.g., using a variable diaphragm in front of the first lens).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yeh by having EPD/ΣAT<1.6 for the purposes of increasing the Fno of the optical imaging lens.

Regarding claim 4, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R12 of the image-side surface of the sixth lens and a curvature radius R11 of the object-side surface of the sixth lens meet 0<(R12−R11)/(R12+R11)<0.5 (0.746/5.816).

Regarding claim 5, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein a sum ΣCT of Center Thicknesses (CT) of the first lens to the seventh lens on the optical axis and a distance TD from an object-side surface of the first lens to the image-side surface of the seventh lens on the optical axis meet 0.3<ΣCT/TD<0.8 (3.386/(3.386+1.436)=0.7).

Regarding claim 6, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R11 of the object-side surface of the sixth lens and a curvature radius R14 of the image-side surface of the seventh lens meet 0.9<R11/R14<1.5 (3.281/2.294).

Regarding claim 8, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein a CT6 of the sixth lens on the optical axis, an air space T67 between the sixth lens and the seventh lens on the optical axis, and a CT7 of the seventh lens on the optical axis meet 0.1<CT6/(T67+CT7)<0.6 (0.47/1.22).

Regarding claim 9, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein the effective focal length f of the optical imaging lens, an effective focal length f1 of the first lens and an effective focal length f3 of the third lens meet 1.3<(f/f1)+(f/f3)<2 (1.55).
Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 7, the prior art of record neither anticipates nor renders obvious all the limitations of claim 7 for an optical imaging lens including “3<SAG11/ET1<3.6”, along with the other claimed limitations of claim 7.
 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234